Exhibit 10.8

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $460,000 Dated as of January 16, 2020

 

Tottenham Acquisition I Limited, a British Virgin Islands company (the “Maker”),
promises to pay to the order of Norwich Investment Limited or its registered
assigns or successors in interest (the “Payee”) the principal sum of Four
Hundred and Sixty Thousand U.S. Dollars ($460,000) in lawful money of the United
States of America, on the terms and conditions described below. All payments on
this Note shall be made by check or wire transfer of immediately available funds
or as otherwise determined by the Maker to such account as the Payee may from
time to time designate by written notice in accordance with the provisions of
this Note.

 

1.Principal. The principal balance of this Promissory Note (this “Note”) shall
be payable promptly after the date on which the Maker consummates an initial
business combination (a “Business Combination”) with a target business (as
described in its initial public offering prospectus dated August 1, 2018 (the
“Prospectus”)). In the event that a Business Combination does not close prior to
May 6, 2020, this Note shall be deemed to be terminated and no amounts will
thereafter be due from Maker to Payee under the terms hereof. The principal
balance may not be prepaid without the consent of the Payee.

 

2.Conversion Rights. The Payee has the right, but not the obligation, to convert
this Note, in whole or in part, into private units (the “Units”) of the Maker,
as described in the Prospectus, by providing the Maker with written notice of
its intention to convert this note at least one business day prior to the
closing of a Business Combination. The number of Units to be received by the
Payee in connection with such conversion shall be an amount determined by
dividing (x) the sum of the outstanding principal amount payable to such Payee
by (y) $10.00.

 

(a)Fractional Shares. No fractional Units will be issued upon conversion of this
Note. In lieu of any fractional Units to which Payee would otherwise be
entitled, Maker will pay to Payee in cash the amount of the unconverted
principal balance of this note that would otherwise be converted into such
fractional share.

 

(b)Effect of Conversion. If the Maker timely receives notice of the Payee’s
intention to convert this note at least one business day prior to the closing of
a Business Combination, this Note shall be deemed to be converted on the date
the Business Combination closes. At its expense, the Maker will, as soon as
practicable after receiving this Note for cancellation after the closing of a
Business Combination (assuming receipt of timely notice of conversion), issue
and deliver to Payee, at Payee’s address set forth on the signature page hereto
or such other address requested by Payee, a certificate or certificates for the
number of Units to which Payee is entitled upon such conversion (bearing such
legends as are customary pursuant to applicable state and federal securities
laws), including a check payable to Payee for any cash amounts payable as a
result of any fractional shares as described herein.

 

 

 



 1 

 

 

3.Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

4.Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

5.Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a)Failure to Make Required Payments. Failure by Maker to pay the principal of
this Note within five (5) business days following the date when due.

 

(b)Voluntary Liquidation, Etc. The commencement by Maker of a proceeding
relating to its bankruptcy, insolvency, reorganization, rehabilitation or other
similar action, or the consent by it to the appointment of, or taking possession
by, a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for Maker or for any substantial part of its property, or the
making by it of any assignment for the benefit of creditors, or the failure of
Maker generally to pay its debts as such debts become due, or the taking of
corporate action by Maker in furtherance of any of the foregoing.

 

(c)Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of maker in an involuntary
case under any applicable bankruptcy, insolvency or similar law, for the
appointing of a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) for Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of the affairs of Maker, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

6.Remedies.

 

(a)Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)Upon the occurrence of an Event of Default specified in Sections 5(b) and
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

 

 

 



 2 

 

 

7.Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

8.Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 

9.Notices. Any notice called for hereunder shall be deemed properly given if (i)
sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery or (iv) sent by facsimile or (v) to the
following addresses or to such other address as either party may designate by
notice in accordance with this Section:

 

If to Maker:

 
Tottenham Acquisition I Limited

Unit B, 11F

On Hing Building

1-9 On Hing Terrance

Central, Hong Kong

Attn: Jason Ma

 

If to Payee:

 

Norwich Investment Limited
Tottenham Acquisition I Limited

Unit B, 11F

On Hing Building

1-9 On Hing Terrance

Central, Hong Kong
Attn: Jason Wong

 

 

 

 



 3 

 

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date reflected on a signed delivery receipt, or (iv) two (2) Business
Days following tender of delivery or dispatch by express mail or delivery
service.

 

10.Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

11.Jurisdiction. The courts of New York have exclusive jurisdiction to settle
any dispute arising out of or in connection with this agreement (including a
dispute relating to any non-contractual obligations arising out of or in
connection with this agreement) and the parties submit to the exclusive
jurisdiction of the courts of New York.

 

12.Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.Trust Waiver. Payee has read the Prospectus and understands that Maker has
established the trust account described in the Prospectus, initially in an
amount of $180.0 million for the benefit of the public stockholders and the
underwriters of Maker’s initial public offering (the “Underwriters”) and that,
except for certain exceptions described in the Prospectus, Maker may disburse
monies from the trust account only: (i) to the public stockholders in the event
of the conversion of their shares or the liquidation of Maker; or (ii) to Maker
and the Underwriters after consummation of a Business Combination.

 

Notwithstanding anything herein to the contrary, Payee hereby agrees that it
does not have any right, title, interest or claim of any kind in or to any
monies in the trust account (the “Claim”) and hereby waives any Claim it may
have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with Maker and will not seek recourse against the trust
account for any reason whatsoever.

 

14.Amendment; Waiver. Any amendment hereto or waiver of any provision hereof may
be made with, and only with, the written consent of the Maker and the Payee.

 

15.Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

 

 

 



 4 

 

 

16.Further Assurance. The Maker shall, at its own cost and expense, execute and
do (or procure to be executed and done by any other necessary party) all such
deeds, documents, acts and things as the Payee may from time to time require as
may be necessary to give full effect to this Promissory Note.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Executive Officer the day and year first
above written.

 

TOTTENHAM ACQUISITION I LIMITED

 

 

By: /s/Jason Ma                                                         

Name: Jason Ma

Title: Chief Executive Officer

 

 

 

Accepted and Agreed:

 

Norwich Investment Limited

 

 

By: /s/Jason Wong                                                         

Name: Jason Wong

Title: Director


 

 

 



 5 

 